IN THE DISTRICT COURT OF APPEAL
                                           FIRST DISTRICT, STATE OF FLORIDA

THOMAS FOWLER,                             NOT FINAL UNTIL TIME EXPIRES TO
                                           FILE MOTION FOR REHEARING AND
      Appellant,                           DISPOSITION THEREOF IF FILED

v.                                         CASE NO. 1D14-3017

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed April 9, 2015.

An appeal from the Circuit Court for Gulf County.
John L. Fishel, II, Judge.

Thomas Fowler, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Heather Flanagan Ross, Assistant
Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

WOLF, BENTON, and RAY, JJ., CONCUR.